RICHARD P. ROBBINS, County Judge.
On the petition of John H. Moore, Jr., as administrator d. b. n. c. t. a. of the estate of Emil C. Juen, deceased, filed February 26, 1954, the court issued a rule against Roy H. Ifill, a former executor of said estate, Lina Tsaconas Microutsicos, executrix, and Maryland Casualty Co., surety on the bond of said executors, to show cause why liability to the said estate for forfeited advances, and for deficiencies in the accounts of said executors and wasted amounts due the estate, should not be fixed upon the existing record and such amounts found to be due reimbursed to the estate.
The respondents severally filed motions to dismiss the petition and quash the rule to show cause.
Various grounds are set forth in the motions, sómé different from others, however, eách motion attacks thé rulé upon jurisdic*140tional grounds, and the motion of Mr. Ifill, former executor, sets out that there is now pending in the circuit court of Palm Beach County an action which remains unadjudicated and in which the same issues raised by the rule to show cause are sought to be determined.
An inspection of the records of the circuit court, file # 13918, shows that on September 25, 1953 a complaint was filed by Roy H. Ifill against Lina Tsaconas Microutsicos, as executrix and John H. Moore, Jr., as administrator d. b. n. c. t. a. of the estate of Emil C. Juen, deceased, seeking a judgment for moneys claimed to be due the plaintiff from the estate, and that on October 23, 1953 Lina Tsaconas Microutsicos and the said John Moore, Jr. as such administrator, filed an answer and counterclaim against Ifill for the same damages complained of in the petition for the rule to show cause. !
The circuit court having first obtained jurisdiction of the issues involved in this proceeding, it is ordered and adjudged that the motions to dismiss be and the same are granted.